Citation Nr: 0313044	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  95-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran served on active duty from June 1967 to September 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

This case was previously before the Board in November 1996.  
At that time, the Board determined that no new and material 
evidence had been submitted to warrant reopening the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Accordingly, entitlement to service connection was 
denied, and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, Court or COVA).

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed a 
joint motion for remand and for a stay of proceedings.  The 
request was to vacate the November 1996 decision by the 
Board, and to remand the case for further development and 
readjudication.  The Court granted this motion in a September 
1998 Order, and the case was returned to the Board for 
compliance with the directives stipulated in the motion.  The 
Board remanded the case to the RO for certain development.  

After the RO completed the requested development, the case 
was returned to the Board.  In February 2001, the Board 
issued a decision in which service connection for an acquired 
psychiatric disability was denied.  The veteran again 
appealed this decision to the Court, and the Office of 
General Counsel for VA again filed a joint motion for remand 
and for a stay of proceedings.  The Court granted this motion 
in a November 2002 Order, and the case has now been returned 
to the Board for action consistent with the motion.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In this case, the November 2002 Order of the Court directed 
that the Board readjudicate the veteran's appeal consistent 
with the joint motion.  This motion noted that the veteran 
had not been properly notified of the notice provisions of 
the VCAA.  In a May 2003 statement, the veteran's 
representative requested that this appeal be remanded to the 
RO in order to provide the veteran with notice of the VCAA 
provisions.  The Board agrees that because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include notice of what evidence is 
required for the veteran to prevail in his 
claim.  The veteran should be notified 
what evidence is his responsibility to 
submit, what evidence will be obtained by 
VA, and what assistance will be provided 
to him by VA in obtaining evidence.  The 
veteran should be provided the appropriate 
time to reply. 

2.  After the development requested above 
has been completed to the extent 
possible, and if the veteran submits any 
additional evidence not previously 
considered by the RO, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





